Per Curiam.

The appeal in this matter involves the appointment of trustees to fill the vacancy of trustees in the Matter of the Trust Estate of Wallace R. Farrington, Deceased. Appellants in the above-entitled matter made a motion for a stay pending appeal.
In the case before us it has been made to appear that the sole property of the said trust estate consists of a majority of the capital stock of the Honolulu Star-Bulletin, Limited, a Hawaiian corporation; that the trust instrument places the administration of said trust and the power of sale and disposition of the trust property solely in the hands of the trustees.
The parties do not dispute that the court has inherent power to make an order to preserve the status quo pending an appeal and we do not deem it necessary for a party to make a “clear showing of irreparable injury” before the discretionary power of the court may be exercised.
It would seem proper, and not prejudicial to any of the parties, to preserve the status quo to the extent of restraining any sale or other disposition of the shares of stock in the Honolulu Star-Bulletin, Limited, and voting on such shares, pending the decision on the appeal.
The parties to the transaction may prepare a proper order restraining the said trustees from making any disposition of the stock in the Honolulu Star-Bulletin, *199Limited, or by their vote making any fundamental change in said corporation pending decision on the merits of the appeal.
Raymond M. TorJcildson (Moore, TorJcildson & Rice) and J. Russell Cades (Smith, Wild, Beebe & Cades) for appellants (defendants-cross plaintiffs), for the motion.
J. Garner Anthony (Robertson, Castle & Anthony) for appellees (cross plaintiffs), contra.